Citation Nr: 0025320	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for steroid dependence.

2. Entitlement to service connection for anemia with fatigue.

3. Entitlement to service connection for detached Achilles 
tendon.

4. Entitlement to service connection for teeth 
breaking/failure to hold fillings.

5. Entitlement to service connection for a poor healing 
process and excessive 
sweating.

6. Entitlement to service connection for a cardiovascular 
disorder.

7. Entitlement to service connection for a sleep disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service for 23 years and separated 
from service in December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran originally completed his 
Substantive Appeal as to the following issues:  teeth 
breaking/failure to hold fillings, poor healing process, 
steroid dependence, a cardiovascular disorder, a sleep 
disorder, detached Achilles tendon, anemia/fatigue and 
Posttraumatic Stress Disorder (PTSD).  During the pendency of 
this appeal, service connection was established for PTSD and 
a 10 percent evaluation was assigned.  The veteran indicated 
in an April 1999 letter that he agreed with this rating  



FINDINGS OF FACT

1. The veteran's service-connected asthma has resulted in 
steroid dependence.  

2.  There is medical evidence of a nexus between the 
veteran's anemia and both his blood loss that was attributed 
to his service-connected hiatal hernia and steroid treatment 
for his service-connected asthma.

3.  There is no competent medical evidence of a nexus between 
a cardiovascular disorder and active service.

4.  There is no competent medical evidence of a nexus between 
a sleep disorder and 
active service.


CONCLUSIONS OF LAW

1.  Steroid dependence is proximately due to or the result of 
treatment for a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1999).

2.  The veteran's claim of secondary service connection for 
anemia with fatigue is well grounded.  38 U.S.C.A. § 5107 (a) 
(West 1991). 

3.  The veteran's claim of entitlement to service connection 
for a cardiovascular 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim of entitlement to service connection 
for a sleep disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  The veteran avers that he has a steroid 
dependency disability as he has taken steroids as treatment 
for asthma and arthritis for 20-25 years.  He argues that 
this dependence has also led to a myriad of associated 
physical disorders.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Where a disability is proximately due to or the result of a 
service-connected disease or injury, it also will be 
considered service connected.  When service connection is 
thus established for a secondary disorder, the secondary 
disorder shall be considered a part of the original disorder.  
38 C.F.R. § 3.310 (1998).

Claims of secondary service connection must be well grounded.  
See Libertine v. Brown, 9 Vet. App. 521 (1996).  In order for 
a claim for secondary service connection due to aggravation 
to be considered well grounded, it must satisfy a three-part 
test.  First, there must be a medical diagnosis of a current 
nonservice connected disability.  Second, there must be a 
service-connected disability.  Finally, there must be medical 
evidence of aggravation of the nonservice-connected 
disability proximately due to or the result of the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

a. Steroid Dependency

The veteran's service medical records do not show steroid 
dependency.  However, it is apparent that steroid medication 
was prescribed for asthma during that time, and the post-
service medical evidence shows that he has taken steroids for 
many years, primarily to treat his asthma.  Following an 
extensive VA examination in December 1999, the examiner noted 
that a steroid dependency, if present, is a psychiatric 
disability, but the medical records dated in recent years 
contain references to his having illnesses, such as asthma, 
that are "steroid dependent".  Under these circumstances, 
it is the Board's judgment that service connection is 
warranted for steroid dependence.  

The Board parenthetically notes that the question of whether 
the veteran's steroid dependence is rated as part of his 
asthma or as a separate psychiatric disability is a rating 
question not before the Board at this time; that issue will 
be addressed by the RO.  The only question here is whether 
the veteran is steroid dependent and if so, whether it is 
linked to a service-connected disability.  There is ample 
medical evidence to show current steroid dependence 
necessitated by treatment for asthma. 

b. Anemia 

The veteran contends, in essence, that his anemia is 
secondary to blood loss associated with his service-connected 
hiatal hernia or to steroid treatment for his service-
connected asthma and/or arthritis.  
VA outpatient records dated from March 1989 to June 1995 
describe the veteran's disability.  In March 1989, he was 
specifically diagnosed with iron deficiency anemia presumed 
secondary to gastrointestinal blood loss.  In April 1989, he 
was again diagnosed with chronic iron deficient anemia and 
the record indicated that the veteran had a long history of 
anemia.  In July 1989, an outpatient treatment note recorded 
that the veteran had "gastrointestinal bleeding with iron 
deficient anemia".  

In September 1996, the veteran underwent a VA joints 
examination.  The examiner noted a history of mild anemia 
probably due to chronic subclinical gastrointestinal loss 
secondary to a hiatal hernia, recurrent after hernia repair 
in 1989.  However, the diagnosis was anemia of unknown 
etiology.  The Board also notes that a diagnosis of anemia 
was recorded as recently as December 1998 upon a VA 
hematology clinic examination; while the examiner at that 
time failed to indicate that anemia was secondary to blood 
loss from or treatment for a service-connected disability, an 
outpatient treatment note dated in March 1993 shows that a 
private physician indicated that he had treated the veteran 
for three years and that the veteran had a history of anemia 
due to hemorrhagic gastritis caused by steroids and 
theophylline.  The physician concluded at that time the 
veteran had intermittent anemia secondary to gastrointestinal 
blood loss, status post hiatal hernia surgery.  There is also 
post-service medical evidence of non-service-connected 
gastric ulcer disease. 

It is the Board's judgment that there is competent medical 
evidence of a nexus between the veteran's anemia and 
treatment for a service-connected disability sufficient to 
well ground his claim.  Libertine v. Brown, supra.  The issue 
of service connection will be further addressed in the Remand 
appended to this decision.

c. A Cardiovascular Disorder

The veteran also testified at his hearing that he has 
cardiovascular disease linked to  service.  He indicated at 
that time that he was diagnosed with some cardiovascular 
problems in service and that he was told that he had a heart 
attack during one of his respiratory distress attacks since 
service. 

Service medical records show that the veteran reported chest 
pain in service and that he underwent an electrocardiogram 
(ECG) in October 1974.  Aside from a finding of sinus 
tachycardia or rapid heart rate at that time, the ECG was 
normal.  The physician indicated that testing should be done 
to rule out hiatal hernia or ulcer disorder.  No 
cardiovascular disability was shown at that time. 

Since service, the Board notes that the veteran reported 
atypical chest pain in August 1990 and underwent a stress 
test.  An ECG taken in September 1996 revealed a normal sinus 
rhythm, although there is an undated abnormal ECG of record.  
At a VA examination in October 1996, the examiner found that 
there did not appear to be any evidence of active heart 
disease and that the respiratory arrests were not primarily 
cardiac events.  VA stress and thallium testing in January 
1997 showed unchanged perfusion of the distal inferior wall 
and inferoapical segment with a partially reversible 
perfusion defect of the proximal inferior wall.  These tests 
also showed mild evidence of Coronary Artery Disease (CAD) in 
the distal RCA.  The diagnosis of CAD was also noted in 
correspondence Dr. Farber in April 1998.  
And upon VA examination in December 1998.  The latter 
examiner noted that CAD was diagnosed in other VA records.  
There is no indication of a causal link between heart disease 
and service.

It is the decision of the Board that there is no competent 
medical evidence linking the veteran's cardiovascular 
problems to his period of service.  While he did complain of 
chest pain in service, these complaints were linked to 
gastrointestinal or respiratory problems and not to any heart 
or artery disease.  Further, while the veteran has a current 
diagnosis of CAD, there is no medical opinion linking this 
disease to any incident of service.  Therefore, the claim is 
not well grounded.  The Board is cognizant of the veteran's 
opinion that his cardiovascular problems began in service.  
However, as noted above, where the determinative issue is one 
of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App.  134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the records does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to the cause his cardiovascular 
disorder, his lay statements alone cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection to be well grounded.  See Heuer v. Brown, 7 Vet. 
App.  379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

                                                     d. A 
Sleep Disorder

There veteran's service medical records do not show a sleep 
disorder.  Post-service medical evidence shows that he has 
reported trouble sleeping upon various VA mental health 
clinic visits, and upon a VA psychiatric evaluation in May 
1996.  While this sleeping problem was merely a recitation of 
the veteran's history and was not recorded as a diagnosis, in 
July 1998, the veteran was diagnosed with obstructive sleep 
apnea syndrome at a sleep study conducted by the VA Medical 
Center.  However, this study did not comment upon the 
etiology of the veteran's sleep apnea.  That is, sleep apnea 
was not causally linked to any incident of service.

In the absence of medical evidence of a nexus between a 
current sleep disorder and service, the veteran's claim must 
be denied as not well grounded.  As to the veteran's 
statements claiming such a link, the Board again notes that, 
being a layman, he is not competent to give an opinion 
regarding medical causation or diagnosis, and his statements 
on such matters do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 


ORDER

Entitlement to service connection for steroid dependence is 
granted.

The veteran's claim of service connection for anemia with 
fatigue is well grounded; the appeal of this claim is granted 
to this extent only.  

Entitlement to service connection for a cardiovascular 
disorder is denied.

Entitlement to service connection for a sleep disorder is 
denied.
                                                        
REMAND

As the result of the Board's decision finding the veteran's 
claim of secondary service connection for anemia with fatigue 
well grounded, the RO must adjudicate the claim on the 
merits.  The Board further finds that, while there is medical 
evidence supporting the claim of a nexus between anemia and a 
service-connected disability, the evidence is rather 
conflicting in nature.  The Board is always free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board finds that an 
examination that specifically addresses the etiological 
questions at hand is warranted.

The veteran contends that secondary service connection is 
warranted for a detached Achilles tendon, a dental disorder 
manifested by broken teeth and loss of filings, and a 
disability manifested by poor healing process and excessive 
sweating.  He asserts, in essence, that the remaining 
disabilities at issue are causally related to steroid use for 
his service-connected asthma and arthritis.  In view of the 
Board's instant decision granting service connection for 
steroid dependence, the RO must readjudicate the remaining 
issues of secondary service connection.  

The Court has held that when the Board addresses an issue 
that has not been addressed by the RO, the Board must 
consider whether the appellant would be prejudiced by the 
Board's going forward on that issue without first remanding 
for the RO to adjudicate the issue in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1995).  The 
Board finds that it would be fundamentally unfair to the 
veteran for it to further decide the remaining claims without 
his being afforded an opportunity to have the RO do so first, 
to be provided with a statement of the reasons and bases for 
the RO's decision, and to respond to that decision.     




In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the etiology of his anemia.  
The examiner must be provided with the 
claims file.  Following a review of the 
relevant medical evidence of record, and 
all clinical and laboratory examinations 
that are deemed necessary, the examiner 
must opine whether it is at least as 
likely as not that the veteran's anemia 
was caused or aggravated by either any 
blood loss associated with his service-
connected hiatal hernia or steroid 
treatment for his service-connected 
asthma and/or arthritis.

2.  Thereafter, the RO must readjudicate 
the veteran's claim for secondary service 
connection for anemia on the merits, and 
readjudicate the claims for secondary 
service connection for a detached 
Achilles tendon, a dental disorder 
manifested by broken teeth and loss of 
filings, and a disability manifested by 
poor healing process and excessive 
sweating.

If any of the remaining claims remain denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case and provide them with an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development and to comply with due process of law, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

